Appeal from judgment, Supreme Court, New York County (Budd Goodman, J.), rendered June 13, 1996, convicting defendant, upon his plea of guilty, of attempted burglary in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 6 years to life, held in abeyance, and the matter remanded to the Supreme Court, New York County for a Mapp hearing.
Reading defendant’s omnibus motion and his supplemental motion as a whole, we find that defense counsel asserted, on information and belief, based on conversations he had had with defendant, sufficient facts to warrant a Mapp hearing (see, People v Collazo, 249 AD2d 212). Concur — Milonas, J. P., Rosenberger, Ellerin and Andrias, JJ.